Citation Nr: 1003395	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  00-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected depression, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1980 to July 1982. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Procedural history

The Veteran was originally granted service connection for a 
psychiatric disability in a March 1998 rating decision.  The 
RO evaluated the psychiatric disability as noncompensably 
(zero percent) disabling.  

The Veteran submitted a claim of entitlement to an increased 
disability rating for depression in August 1998, which was 
denied in the April 1999 rating decision.  
In March 2000, the RO received the Veteran's notice of 
disagreement (NOD) as to the denial of an increased 
disability rating.  The Veteran perfected his appeal by the 
timely filing of a substantive appeal (VA Form 9) in April 
2000.

In a March 2003 rating decision, the RO proposed to terminate 
service connection for the psychiatric disability.  In a 
September 2003 rating decision, the RO severed service 
connection for the psychiatric disability, effective December 
1, 2003.  The Veteran disagreed with the termination.  In a 
March 2007 rating decision, the RO reinstated service 
connection for the psychiatric disability and evaluated the 
Veteran's disability as 10 percent disabling.

In September 2007, the Board remanded the Veteran's claim of 
entitlement to an increased disability rating for the 
service-connected depression.  The agency of original 
jurisdiction (AOJ) continued the previous denial in an 
October 2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In a May 2007 rating decision, the RO denied the Veteran's 
claim of entitlement to an increased disability rating for 
service-connected Raynaud's disease and for entitlement to 
service connection for a "shaving condition."  To the 
Board's knowledge, a NOD was not filed as to either of those 
issues.  Those matters, therefore, are not in appellate 
status and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The Veteran's depression disorder is manifested by 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, impairment of memory, anxiety, and 
difficulty in establishing effective work and social 
relationships.  There is no evidence of obsessional rituals, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic attacks, spatial disorientation, 
neglect of personal hygiene, or inability to establish and 
maintain effective relationships.

2.  The evidence does not show that the Veteran's service-
connected depression is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
depression have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9435 (2009).

2.  Application of extraschedular provisions for the service-
connected depression is not warranted.  38 C.F.R. § 3.321(b) 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected depression.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2007, the Board remanded 
this claim and ordered the AOJ to schedule the Veteran for an 
examination to determine the Veteran's most likely current 
psychiatric diagnosis or diagnoses.  The examiner was also 
requested to assess the impairment resulting solely from the 
service-connected depression.  A report was to be prepared 
and associated with the Veteran's VA claims folder.  The 
Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, a July 2009 VA 
examination was conducted and an opinion rendered as to the 
Veteran's most likely currently psychiatric diagnoses and 
associated with the Veteran's claims folder.  The VA examiner 
attributed Veteran's reported psychiatric symptoms to his 
service-connected depression.  The Veteran's claim was 
readjudicated via the October 2009 SSOC. 

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  



The Veterans Claims Assistance Act of 2000

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated January 2007.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2007 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The January 2007 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The January 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced January 2007 VCAA letter, as well as in a 
March 2006 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the two 
letters as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the January 2007 and March 
2006 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claims were received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The letters also advised the 
Veteran of examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim in April 1999 was clearly both a 
legal and a practical impossibility. Indeed,  VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.

Crucially, the Veteran's claim was readjudicated in the 
October 2009 SSOC, after he was provided with the opportunity 
to submit additional evidence and argument in support of his 
claim and to respond to the VCAA notice provided in 2006 and 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim]. The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the Vazquez decision.  
However, the evidence of record indicates that the Veteran 
had actual knowledge of what is necessary to substantiate his 
claim.  In particular, the Veteran has consistently argued 
that his depression has worsened in severity, and has 
manifested in symptomatology consistent with disturbances of 
motivation and mood and difficulty in establishing effective 
work and social relationships.  See, e.g., the Veteran's NOD 
dated March 2000; see also the July 2009 and October 2001 VA 
examination reports. 

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009). 

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  There is no reasonable possibility that further 
assistance would aid in substantiating this claim.  
The pertinent evidence of record includes the Veteran's 
service treatment records, the Veteran's statements, as well 
as VA and private medical treatment records.  

Additionally, the Veteran was afforded VA examinations in 
November 1997, March 1999, October 2001, June 2009, and July 
2009.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  In his April 
2000 substantive appeal [VA Form 9], the Veteran declined the 
option of testifying at a personal hearing.
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9435.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate"" than the one 
used by the RO, Diagnostic Code 9435.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9435 [mood disorder, not 
otherwise specified] (2009).  Diagnostic Code 9435 is deemed 
by the Board to be the most appropriate primarily because it 
most closely approximates the diagnosed disability in the 
Veteran's case (depression disorder).  In any event, with the 
exception of eating disorders, all mental disorders including 
adjustment reaction disorder are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.

The Veteran and his accredited representative have not 
suggested that another diagnostic code is more appropriate.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9435.

Mittleider concerns

In addition to depression, for which service connection was 
established, the Veteran's treatment history indicates 
additional nonservice-connected diagnoses of PTSD, anxiety, 
schizoaffective disorder, mood disorder, bipolar disorder, 
and depressive disorder, not otherwise specified (NOS).  See, 
e.g., VA treatment records dated October 2001, November 2001, 
September 2003, and November 2003. 

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As discussed 
above, in September 2007, the Board remanded the Veteran's 
claim in order for a VA psychologist to assess the impairment 
resulting solely from the Veteran's service-connected 
depression.  
The Veteran was provided a VA examination in July 2009.  

The VA examiner noted that the Veteran reported "symptoms of 
depression including persistently depressed mood, anhedonia, 
guilt, insomnia, loss of appetite, fatigue, irritability, 
difficulty concentrating, and past suicidal behavior."  
However, the VA examiner did not comment as to whether these 
psychiatric symptoms were attributable to the service-
connected depression or to other, non service-connected 
psychiatric disorders.

The medical evidence in the instant case therefore does not 
clearly differentiate between the symptomatology associated 
with the Veteran's service-connected depression and his non-
service-connected psychiatric disabilities.  It appears that 
such differentiation may be practically impossible.  
Accordingly, for the purposes of this decision, the Board 
will attribute all of the Veteran's psychiatric symptoms to 
his service-connected depression.  See Mittleider, supra.

The Board adds, however, that the record also indicates that 
the Veteran has a long history of significant polysubstance 
abuse.  This is not service-connected.  Any problems 
associated with the non service-connected substance abuse 
will not be considered in evaluating this claim.

Schedular rating

The Veteran's service-connected depression is currently 
evaluated 10 percent disabling.  The 10 percent rating was 
assigned by the RO based on evidence of symptoms controlled 
by continuous medication.

For the reasons expressed immediately below, the Board finds 
that the Veteran's symptoms more approximately warrant the 
assignment of a 50 percent disability rating under Diagnostic 
Code 9435.

As noted above, to obtain a 50 percent disability rating, the 
record must include evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

With respect to flattened affect, the July 2009 VA examiner 
noted that the Veteran demonstrated evidence of a restricted 
affect.  Additionally, the examiner reported that the 
Veteran's "[f]acial expressions were generally flat."  
However, this isolated diagnosis is heavily outweighed by the 
remainder of the competent medical evidence of record which 
is devoid of a flattened affect.  Specifically, a VA 
psychiatric treatment record dated September 2003 noted that 
the Veteran's "[a]ffect is appropriate to initially, 
somewhat angry mood, which becomes tearful, as the session 
progresses, and becomes quite euthymic..."  The Veteran's 
affect has also been described as "full", "resilient at 
times," "normal," and "anxious."  See September 2001 and 
August 2002 VA treatment records; November 1997 VA 
examination report; private treatment record dated August 
2003.  Since the July 2009 diagnosis has not been duplicated, 
and the remainder of the competent medical evidence of record 
is devoid any congruent evidence, flattened affect has not 
been demonstrated.

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  
The July 2009 VA examiner noted that "[the Veteran's] speech 
was normal in rate and rhythm."  Moreover, a VA treatment 
record dated September 2003 notes that the Veteran's speech 
was "coherent."  Accordingly, circumstantial, 
circumlocutory, or stereotyped speech cannot be conceded in 
the instant case.

The medical evidence of record does not demonstrate that the 
Veteran experiences panic attacks.  Although the Veteran 
reported that he has "racing thoughts" when in the presence 
of others, there is no indication that he experiences panic 
attacks.

The medical evidence of record is ambivalent concerning any 
difficulty in understanding complex commands.  The July 2009 
VA examiner noted the Veteran's report that he experiences 
difficulty concentrating.  Further, the October 2001 VA 
examiner reported that the Veteran "appears somewhat 
confused with some degree of malconcentration."    

Regarding impairment of short and long-term memory, a VA 
treatment record dated September 2002 shows that the Veteran 
experiences "trouble remembering."  Further, the October 
2001 VA examiner reported that "[t]he [V]eteran demonstrates 
mild to fall off in recent and remote memory, but is able to 
demonstrate good retention and recall."  Although the July 
2009 VA examiner noted no "gross deficits in immediate, 
recent, or remote memory," there is evidence that the 
Veteran experiences some short-term memory loss. 

With regard to impaired judgment, the Veteran's judgment was 
noted to have been "somewhat compromised."  See the October 
2001 VA examination report.  Moreover, an August 2002 VA 
mental health evaluation shows that the Veteran's judgment 
"does appear impaired."  Therefore, the medical evidence of 
record arguably demonstrates impaired judgment. 

There is evidence of impaired abstract thinking.  Notably, 
the October 2001 VA examiner reported that the Veteran's 
abstract thinking was "rather concrete."  Impaired abstract 
thinking has therefore arguably been demonstrated.   

There is evidence of disturbances of motivation and mood.  
Multiple VA examination reports and VA treatment records have 
noted the Veteran's depressed mood.  Specifically, the 
Veteran has reported persistently depressed mood, guilt, 
grief, and loneliness.  See, e.g., the July 2009 VA 
examination report; a VA treatment record dated September 
2003.  Further, as noted above, the Veteran has been 
diagnosed with anxiety and depression, NOS.  See, e.g., VA 
treatment records dated November 2001 and December 1999.  He 
has attributed his anxiety to being homeless.  See a VA 
treatment record dated August 2002.  

The evidence of record demonstrates that the Veteran 
experiences difficulty in establishing effective work and 
social relationships.

Concerning social impairment, the Veteran reported that he 
has "episodes where he cannot control himself and wishes to 
stay away from people as much as possible."  See the June 
2009 VA examination report.  The Veteran also reported to the 
July 2009 VA examiner that he has a "turbulent" 
relationship with his wife, and that "a divorce is in 
process."  See the June 2009 VA examination report.  The 
Veteran does not currently live with his children.  Further, 
the Veteran has minimal involvement with his siblings, who he 
feels "do not take his illness seriously."  See the July 
2009 VA examination report. 

Concerning work impairment, the Veteran reported to the July 
2009 VA examiner that he left his place of employment in 2006 
because he became "suspicious that people were plotting 
against him."  Consistently, he reported to the October 2001 
VA examiner that he felt that people are suspicious of him.  
His symptoms such as loneliness and depressed mood have also 
caused the Veteran difficulty in establishing work 
relationships.  

Accordingly, difficulty in establishing effective work and 
social relationships has been demonstrated. 

In short, although the Veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example flattened affect, panic attack, or 
circumstantial, circumlocutory, or stereotyped speech, the 
Board finds that the impact of the Veteran's depression on 
his social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 50 
percent rating.  See 38 C.F.R. § 4.7 (2009).  Criteria for 
the assignment of a 50 percent rating, which have arguably 
been met or approximated include impaired concentration, 
impairment of memory, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.

Thus, based on the evidence of record, the Board concludes 
that symptomatology which warrants an increased rating of 50 
percent is approximated.  See 38 C.F.R. § 4.7 (2009).

In sum, the medical evidence supports an increased disability 
evaluation, 
50 percent, for the Veteran's depression.  

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the Veteran has symptoms of occupational and 
social impairment, which would warrant the assignment of a 70 
percent or 100 percent disability rating.

Multiple VA mental health evaluations have documented the 
Veteran's suicidal ideations.  See, e.g., a VA mental health 
evaluation dated September 2003; July 2009 and November 1997 
VA examination reports.    

The Veteran has also experienced impaired impulse control.  A 
January 2004 VA psychiatric treatment record indicates that 
the Veteran has had homicidal thoughts towards the mother of 
his two children.  Moreover, the Veteran was arrested for 
disorderly conduct in 1999.  Additionally, the July 2009 VA 
examiner noted that symptoms of the Veteran's depression 
include irritability.

The evidence of record shows that the Veteran experiences 
difficulty adapting to stressful circumstances.  As indicated 
above, the Veteran has repeatedly indicated his difficulty in 
functioning at his places of employment.  See, e.g., the July 
2009 and October 2001 VA examination reports

There is no mention of obsessive ritual in the medical 
evidence of record.  Nor is there evidence of illogical, 
obscure, or irrelevant speech or near-continuous panic or 
depression which affects the Veteran's ability to function 
independently, appropriately, and effectively.  There is also 
no evidence of spatial disorientation, and the majority of 
the objective evidence shows that Veteran maintains his 
personal appearance and hygiene.  

Although the medical evidence shows that the Veteran 
experiences difficulty in establishing social relationships, 
there is no indication that the Veteran is unable to 
establish and maintain effective relationships.  
Specifically, the evidence of record shows that the Veteran 
is married and has contact with his children, with whom he 
does not live.  

Because the Veteran demonstrates only 3 out of the 9 criteria 
for a 70 percent disability rating, the evidence of record 
does not support a conclusion that the Veteran has met the 
criteria for a 70 percent disability rating under 38 C.F.R. 
§ 4.130.

Finally, the record indicates that the Veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  
The Veteran reported that he experiences auditory 
hallucinations, which have been persistent at times, and has 
heard voices telling him to commit suicide.  See the July 
2009 VA examination report; see also the November 1997 VA 
examination report.  However, there is no evidence of gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation as to time or 
place, or memory loss for names of close relatives or own 
name.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.]  However, the Board has 
not identified any other aspects of the Veteran's service-
connected depression which would enable it to conclude that 
the criteria for a higher rating have been approximated, and 
the Veteran and his representative have pointed to no such 
pathology.

The Board notes that there are also multiple GAF scores, 
ranging between 35 and 65.  These scores are so divergent as 
to be virtually useless for rating purposes.

Thus, a review of the evidence indicates that symptomatology 
associated with the Veteran's depression most closely 
approximates that associated with a 50 percent evaluation.  
See 38 C.F.R. § 4.7 (2009).  



Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected depression in August 1998.  The 
question to be answered by the Board, therefore, is whether 
any different rating should be assigned for the relevant time 
period under consideration, August 1997 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's depression 
was more or less severe during the appeal period.  
Specifically, the November 1997 VA examiner noted Veteran's 
symptomatology associated with depression, short-term memory 
loss, anxiety, and difficulty establishing work and social 
relationships.  The Veteran further reported feelings of 
loneliness, grief, anger, and guilt in September 2003.  See a 
VA treatment record dated September 2003.  Moreover, the July 
2009 VA examiner noted the Veteran's report of depression, 
fatigue, marital discord, and stressful interaction with his 
children.  No evidence was presented to allow for the 
assignment of an increased disability rating higher than 50 
percent at any time during the period here under 
consideration.  

In short, a 50 percent rating is awarded from August 1997 to 
the present. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
depression.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

Although the Veteran has been hospitalized on multiple 
occasions, he received significant treatment for alcohol and 
cocaine dependence during these hospitalizations.  Moreover, 
on two of these occasions when the Veteran was hospitalized 
for suicidal behavior, he later stated that the suicidal 
ideation was fabricated because he "was desperate to get 
treatment for cocaine and alcohol abuse and wants to learn to 
deal with his anger more appropriately."  See a VA treatment 
record dated September 2000.

The  evidence of record indicates that the Veteran is 
currently unemployed.  The Veteran stated to the July 2009 VA 
examiner that he stopped working as a machinist in 2006 
because he "became suspicious people were plotting against 
him."  however, the Veteran also reported to the June 2009 
VA examiner that he stopped working in 2006 because of the 
non-use of his hands resulting from his service-connected 
Raynaud's disease.  See the June 2009 VA examination report. 

There is no evidence of record to indicate that the Veteran's 
depression has created any unusual employment impairment, 
over and above that which is contemplated in the assignment 
of a 50 percent disability rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.    

Further, the record does not demonstrate any other reason why 
an extraschedular rating should be assigned.  Accordingly, 
the Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence supports the assignment of a 50 
percent disability rating for the Veteran's service-connected 
depression.  To that extent, the appeal is allowed. 


ORDER

Entitlement to a 50 percent disability rating for service-
connected depression is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


